Citation Nr: 1104792	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-05 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extension of a temporary total convalescence 
rating beyond August 1, 2006 under 38 C.F.R. § 4.30 following 
right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. F.R.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 
The Veteran had a hearing before the Board in November 2010 and 
the transcript is of record.

The RO received additional evidence from the Veteran in November 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted was accompanied with a 
signed waiver of local jurisdictional review. 

The issue of entitlement to an increased rating for a 
right knee disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The clinical findings demonstrate that the Veteran did not need 
continued convalescence following the May 2006 surgery beyond 
August 1, 2006 for his right knee.  


CONCLUSION OF LAW

An extension of the temporary total rating on account of post-
surgical convalescence beyond August 1, 2006 has not been 
established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.30 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in February 2007.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  Therefore, the Board may proceed to consider the 
merits of the claim.  

Temporary Total Evaluation Beyond August 1, 2006

The Veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond August 1, 2006 
for convalescence and necessary physical therapy following right 
knee surgery to repair a torn medial meniscus.  According to his 
statements and testimony of record, it is unclear to what date 
the Veteran feels his temporary total evaluation should run. 

During his hearing before the Board in November 2010, for 
example, the Veteran claims his recovery period following the May 
8, 2006 surgery was approximately three months (which is the 
current period of convalescence awarded to the Veteran).  In 
contrast, he further testified he feels he currently meets the 
requirements of extended convalescence because even now he 
requires assistive devices, to include crutches and a cane, for 
ambulation and constant help with daily activities.  

According to the record, following the Veteran's May 8, 2006 
surgery, the Veteran's physician indicated in a May 2006 
statement that the Veteran would require 8 weeks off work to 
recover after surgery.  Thereafter, in July 2006, the Veteran's 
physician indicated in a statement that the Veteran would require 
4 weeks off work for leg strengthening.  

The record indicates the Veteran actually has not worked since 
2001.  Rather, the Veteran currently resides on an Indian 
plantation overseeing a sheep camp and watching his 
grandchildren.  The Veteran testified that he spent the first 
three months after his surgery housebound and, thereafter, in 
physical therapy, which he feels worsened his right knee 
disability.  He claims he currently uses crutches, a cane and a 
knee brace for basic ambulation.

The regulatory provisions providing for convalescence ratings 
read as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
The termination of these total ratings will not be subject 
to 38 C.F.R. § 3.105(e) of this chapter.  Such total rating 
will be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating under 
this section.

(a) Total ratings will be assigned under this section if 
treatment of a service connected disability resulted in:  
(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989);  (2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) (Effective as to 
outpatient surgery March 1, 1989);  (3) Immobilization by 
cast, without surgery, of one major joint or more 
(Effective as to outpatient treatment March 10, 1976);

 A reduction in the total rating will not be subject to 38 
C.F.R. § 3.105(e) of this chapter.  The total rating will 
be followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination 
will be scheduled prior to the end of the total rating 
period.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of 1, 2 or 3 months beyond the 
initial three months may be made under paragraph (a)(1), 
(2), or (3) of this section.  (2) Extensions of 1 or more 
months up to 6 months may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer.

38 C.F.R. § 4.130.

In this case, the Veteran underwent a right knee medial 
meniscectomy on May 8, 2006 to repair a torn medial meniscus with 
manifestations to include joint effusion and limited, painful 
range of motion.  

The RO granted the Veteran a temporary total evaluation totaling 
three months from May 8, 2006 to August 1, 2006.  The RO declined 
extending this temporary total finding that although there was a 
notation from the Veteran's physician indicating he was off work 
for four additional weeks starting July 19, 2006 for leg 
strengthening, there was no medical evidence indicating the 
Veteran suffered any severe post-operative residuals, such as an 
unhealing surgical wound, or that the Veteran required a cast or 
any other immobilization device as required under 38 C.F.R. § 
4.30.  

The Veteran claims he is entitled to an extension for his 
temporary total evaluation because his right knee disability 
essentially does render him immobile.  

Review of the Veteran's surgical and post-surgical records from 
the private medical facility indicates the Veteran was indeed 
mobile as early as July 2006, prior to the expiration of his 
currently awarded convalescence period.  On July 19, 2006, 
medical records indicate the Veteran presented with less knee 
pain, no joint effusion and normal gait.  The Veteran also 
began leg strengthening at that time.  By August 2, 2006, the 
Veteran was walking up to one mile, albeit with complaints of 
fatigue and pain, but clearly the Veteran's knee was not 
immobilized after August 1, 2006.  

The Board also finds noteworthy that the Veteran was afforded a 
VA examination in January 2007.  At that time, the Veteran 
indicated he did not wear a brace, but used an ace bandage and a 
cane in the opposite hand.  The Veteran indicated he had 10/10 
pain daily, but the examiner noted that the Veteran was sitting 
at the examination with no obvious discernible pain and, 
therefore, the examiner disagreed with the Veteran's contention 
of daily 10/10 pain.  At that time, the Veteran was able to move 
his knee and walk, albeit with some limitation and pain.  Again, 
the medical evidence does not confirm the Veteran's right knee 
joint was immobilized after August 1, 2006.  The January 2007 VA 
examiner also noted a well-healed surgical scar.

In short, the medical evidence does not confirm any severe post-
surgical residuals as required by 38 C.F.R. § 4.30 after August 
1, 2006.  Indeed, as of July 19, 2006, medical records indicate 
the Veteran was ambulatory with improved pain and no gait 
abnormality.  

The Veteran himself testified that he was only housebound after 
the surgery for about 3 months.  The Veteran's temporary total 
rating currently extends over three months. 

Again, the Board notes the Veteran's private physician did 
indicate in a July 19, 2006 statement that the Veteran could not 
return to work for four weeks due to required leg strengthening 
post-surgical. 

The Veteran, prior to the surgery, was unemployed since 2001.  
Prior to that time, he worked in construction and manual labor.  
The Veteran testified during his hearing before the Board in 
November 2010 that he currently resides on an Indian reservation 
and watches over a sheep camp and his eight grandchildren, 
ranging from 1 year old to 17 years old.

The July 19, 2006 statement from the private physician did not 
indicate the Veteran was under treatment for serious post-
surgical complications, but rather that the Veteran required some 
amount of physical therapy for four weeks.  It is unclear and 
doubtful that the physician was opining that the Veteran was 
unable to work at all, but rather that he would not have 
sufficient usage of his right knee for manual labor until 
physical therapy was complete. 

Regardless of the July 19, 2006 physician's intent, the mere fact 
that the Veteran was medically advised not to return to work 
cannot support a finding of entitlement to extend the period of 
surgical convalescence.  That is, the criteria of 38 C.F.R. § 
4.30 are specific, and do not contemplate the facts as to whether 
the right knee was fully functional and without impairment.  
Rather, the provisions of 38 C.F.R. § 4.30 essentially provide 
compensation for the temporary disability caused by a surgical 
procedure with recognition that overall disability rating should 
be re-evaluated after stabilization.

The Veteran does not dispute that his recovery spanned only three 
months.  Indeed, much of the Veteran's November 2010 testimony 
focused on the current severity of his right knee raising the 
question of whether he is entitled to an increased rating for his 
service-connected disability, which was referred in the 
introduction above. 

As explained above, the medical evidence simply does not support 
a finding that the requirements under 38 C.F.R. § 4.30 were met 
after August 1, 2006. Indeed, there is evidence to the contrary.  
Again, the medical evidence would have to show severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (with full weight bearing forbidden) or 
immobilization by cast, without surgery, of one major joint or 
more.  While the Veteran indicates he uses crutches, a cane and a 
knee brace for ambulation, the medical evidence indicates he is 
indeed able to walk at least some distance, albeit with 
complaints of pain, since July 2006.  There is nothing in the 
medical evidence that indicates the Veteran was advised against 
weight bearing on his right leg and indeed there is evidence to 
the contrary.  The Board also finds the January 2007 examiner's 
opinion indicating the Veteran's exaggeration of his right knee 
pain persuasive.

Further, there is no evidence that the Veteran's surgical wounds 
are incompletely healed or otherwise cause severe postoperative 
complications.  Indeed, the January 2007 examiner indicated the 
Veteran's surgical scar is well-healed.

Based upon the medical and lay evidence of record, the Board 
finds that the preponderance of the evidence is against a finding 
of any basis to extend the Veteran's convalescence period beyond 
the three months already granted following the May 8, 2006 
surgery.  It does not appear that any of the criteria cited in § 
4.30 were satisfied as of August 1, 2006 and there is certainly 
no indication of the criteria being satisfied at any time after 
August.  There were no surgical complications.  The surgical 
wounds were well-healed and the pain was described as being 
improved from prior to surgery.  

The medical evidence overwhelmingly supports the finding that the 
Veteran's right knee was "stable" as of August 1, 2006, to the 
point that post-surgical convalescence could be considered 
complete.  There is no doubt of material fact to be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b).  The Board, 
therefore, finds that an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. 4.30 beyond 
August 1, 2006 is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an extension of a temporary total convalescence 
rating beyond August 1, 2006 under 38 C.F.R. § 4.30 following 
right knee surgery is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


